DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 05/03/2022.
Claims 1-20 are pending for examination. Applicant amends claims 1-20. The amendments have been fully considered and entered.
Amendments to the claims regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendments to the claims regarding the 35 U.S.C. § 112(b) rejections have been accepted and the 35 U.S.C. § 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks (pgs. 14, 16, and 18-19), filed 05/03/2022, with respect to the rejection of claims 1, 5, and 14-18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida (Reg. No. 60,453) on 08/09/2022.
Claims 5, 7, 11-12, 15, and 17 are amended as follows:

5. (Currently Amended) A semiconductor device comprising a memory and a control circuit and receiving encrypted update data from an external server device, wherein 
the memory stores pre-update data and key information, 
the control circuit receives, from the external server device, a first random number signal and a second random number signal as request signals, 
the control circuit generates a sixth random number signal and a seventh random number signal from the first random number signal and the key information, 
the control circuit generates a ninth random number signal and a tenth random number signal using the second random number signal and the sixth random number signal, 
the control circuit generates a challenge code including a predetermined signal, 
the control circuit outputs the ninth random number signal and the challenge code to the external server device as response signals in response to the request signals, 
the control circuit receives, from the external server device, an authentication signal and the encrypted update data that respond to the response signals, and 
the control circuit performs, when the received authentication signal coincides with the tenth random number signal, processing of decrypting the encrypted update data received from the external server device.

7. (Currently Amended) The semiconductor device according to claim 5, wherein the control circuit does not perform, when the received authentication signal does not coincide with the tenth random number signal, processing of decrypting the encrypted update data received from the external server device.

11. (Currently Amended) The semiconductor device according to claim 5, wherein the control circuit generates a thirteenth random number signal as an output of a pseudorandom function at least including the second random number signal and the sixth random number signal, and 
the control circuit outputs the thirteenth random number signal to the external server device when the processing of decrypting the encrypted update data has been successfully performed.

12. (Currently Amended) The semiconductor device according to claim 11, wherein the control circuit outputs a random number signal to the external server device in place of the thirteenth random number signal when the processing of decrypting the encrypted update data has not been successfully performed.

15. (Currently Amended) A method of receiving encrypted update data from an external server device, the method comprising: 
storing pre-update data and key information; 
receiving, from the external server device, a first random number signal and a second random number signal as request signals; 
generating a sixth random number signal and a seventh random number signal from the first random number signal and the key information; 
generating a ninth random number signal and a tenth random number signal using the second random number signal and the sixth random number signal; 
generating a challenge code including a predetermined signal; 
outputting the ninth random number signal and the challenge code to the external server device as response signals in response to the request signals; 
receiving, from the external server device, an authentication signal and the encrypted update data that respond to the response signals; and 
performing, in response to determining that the received authentication signal coincides with the tenth random number signal, processing of decrypting the encrypted update data received from the external server device.

17. (Currently Amended) A non-transitory computer readable medium storing a program for causing a computer to execute the following method, the method being for receiving encrypted update data from an external server device and comprising: 
storing pre-update data and key information; 
receiving, from the external server device, a first random number signal and a second random number signal as request signals; 
generating a sixth random number signal and a seventh random number signal from the first random number signal and the key information; 
generating a ninth random number signal and a tenth random number signal using the second random number signal and the sixth random number signal; 
generating a challenge code including a predetermined signal; 
outputting the ninth random number signal and the challenge code to the external server device as response signals in response to the request signals; 
receiving, from the external server device, an authentication signal and the encrypted update data that respond to the response signals; and 
performing, in response to determining that the received authentication signal coincides with the tenth random number signal, processing of decrypting the encrypted update data received from the external server device.

------------------------------------END OF EXAMINER’S AMENDMENT------------------------------

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks (pgs. 14, 16, and 18-19) filed 05/03/2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
McCauley et al. (US 20180145991 A1) teaches transmitting firmware update data to target electronic control units of a vehicle when a checksum included in the firmware update match a computed checksum ([0041]).
Sone (US 20150074420 A1) teaches writing a provided new firmware into nonvolatile memory when a calculated hash values of the new firmware matches a hash value of the provided new firmware ([0050]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437